Joseph Kevin Kirwan, of St. Joseph, Missouri, was admitted to the practice of law in Kansas on June 24, 1959. Thereafter, Mr. Kirwan practiced law in the State of Missouri. On August 22, 1985, during disciplinary hearings in the State of Missouri for alleged violation of the Code of Professional Responsibility, respondent voluntarily elected to surrender his license to practice law in Missouri. On the 21st day of November, 1985, the Supreme Court of Missouri accepted the respondent’s surrender of his license and entered its order disbarring the respondent.
Thereafter, counsel for the Missouri Bar Administration advised Arno Windscheffel, disciplinary administrator, of the action and order of the Missouri Supreme Court. On the 11th day of April, 1986, this Court issued an order to the respondent directing him to appear before the Court on the 2nd day of May, 1986, at 9:30 a.m. to show cause why he should not be disbarred in the State of Kansas. Respondent was advised that upon his failure to respond to the show cause order, he would “be disbarred without further proceedings.” Respondent failed to appear as ordered, although the records in the office of the clerk of the appellate courts verify that respondent personally received a copy of the order.
It is Therefore Ordered that Joseph Kevin Kirwan be and he is hereby disbarred from the practice of law in the State of Kansas and the clerk of the appellate courts is directed to strike his name from the roll of attorneys.
It is Further Ordered that the costs of this action be assessed to the respondent.
Effective this 13th day of June, 1986.